United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Administratrix for the Estate of R.L.,
Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Postdam, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Robert R. Snashall, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-321
Issued: October 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2009 appellant, through her attorney, filed a timely appeal of a
June 15, 2009 nonmerit decision of the Office of Workers’ Compensation Programs denying her
request for reconsideration. Because more than one year elapsed between the most recent merit
decision dated March 21, 2008 and the filing of the appeal, the Board lacks jurisdiction to review
the merits of the case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 15, 2005 appellant filed a traumatic injury claim on behalf of her husband, then
a 50-year-old city letter carrier. She alleged that on April 14, 2005 the employee sustained a
right side subdural hematoma that required a right frontal temporal craniotomy with evacuation

of the hematoma as a result of hitting his head on a truck as he entered into it. The employee
experienced pain and sustained a bump on the right side of his forehead.
On July 14, 2005 appellant advised the Office that the employee died on July 9, 2005.1
The immediate cause of death noted on the death certificate was complications due to subdural
hematoma; the secondary cause was blunt impact.
By decision dated August 23, 2005, the Office denied the employee’s claim, finding that
the evidence failed to establish that the April 14, 2005 incident occurred at the time, place and in
the manner alleged. It also found that the medical evidence was insufficient to establish that he
sustained a medical condition causally related to the alleged incident.
On August 26, 2005 appellant requested an oral hearing before an Office hearing
representative. At the October 24, 2006 hearing, she contended that the factual and medical
evidence established that the employee sustained a head injury causally related to the April 14,
2005 incident. An October 12, 2006 narrative statement from the employee’s stepdaughter
described the employee’s physical condition following the April 14, 2005 incident.
By decision dated January 11, 2007, an Office hearing representative found that the
evidence was insufficient to establish that the April 14, 2005 incident occurred as alleged and
affirmed the August 23, 2005 decision.
On January 10, 2008 appellant requested reconsideration of the Office’s January 11, 2007
decision.
In a March 21, 2008 decision, the Office denied modification of the Office hearing
representative’s January 11, 2007 decision, finding that the evidence failed to establish that the
April 14, 2005 incident occurred as alleged.
By letter dated March 17, 2009, appellant, through counsel, requested reconsideration of
the Office’s March 21, 2008 decision. Counsel contended that the Office’s prior decisions were
issued without the benefit of live testimony from any relevant witnesses which constituted a
serious procedural defect. He stated that the failure of the Office hearing representative to order
such testimony precluded an opportunity to determine the credibility of conflicting statements
from witnesses based on direct and cross examination, unreasonably limited the Office’s ability
to render a fair and just decision, denied appellant a fair opportunity to prevail and resulted in the
rendering of medical opinions based on a flawed record rather than upon accepted and proven
assumptions of fact. Counsel resubmitted a copy of the narrative statement from the employee’s
stepdaughter.
In a June 15, 2009 decision, the Office denied appellant’s request for reconsideration. It
found that she failed to submit any relevant and pertinent new evidence.

1

On August 12, 2005 appellant filed a claim for compensation requesting death benefits (Form CA-5). The
Board notes that the record does not contain a final decision issued by the Office on appellant’s claim for survivor’s
benefits.

2

LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,2 the Office’s regulations provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.3 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.4 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.
ANALYSIS
In a March 17, 2009 letter, appellant disagreed with the Office’s March 21, 2008
decision, which denied the employee’s claim on the grounds that the evidence failed to establish
that the April 14, 2005 incident occurred as alleged. The relevant issue is the factual question of
whether appellant has established that the claimed incident occurred as alleged.
On reconsideration, appellant contended that the Office’s prior decisions denying the
employee’s claim were defective because she was not allowed to present testimony from any
relevant witnesses. On appeal, she reiterated her contention. There is no evidence that appellant
requested that witness testimony be allowed at the October 24, 2006 hearing. Her argument is
not supported by any additional evidence submitted to the record. The Board finds that
appellant’s contention is insufficient to reopen the employee’s claim for further merit review.
Appellant resubmitted the October 12, 2006 narrative statement from the employee’s
stepdaughter. However, the submission of this evidence does not require reopening of the
employee’s claim for merit review because it was previously considered by the Office. The
Board has held that evidence that repeats or duplicates evidence already of record has no
evidentiary value and does not constitute a basis for reopening a case.5
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, did not advance a relevant legal argument not previously considered by the Office or
submit relevant and pertinent new medical evidence not previously considered by the Office. As

2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(1)-(2).

4

Id. at § 10.607(a).

5

See L.H., 59 ECAB ___ (Docket No. 07-1191, issued December 10, 2007); James E. Norris, 52 ECAB
93 (2000).

3

she did not meet any of the necessary regulatory requirements, she is not entitled to further merit
review.6
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 15, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 13, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits).

4

